United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.R., Appellant
and
U.S. POSTAL SERVICE, LUDLAM BRANCH,
Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-1197
Issued: January 14, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 2, 2021 appellant, through counsel, filed a timely appeal from a July 19, 2021
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case. 3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the July 19, 2021 decision, appellant submitted additional evidence to the Board.
However, the Board’s Rules of Procedure provides: The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal. 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has established a right knee condition causally related to the
accepted December 30, 2020 employment incident.
FACTUAL HISTORY
On January 11, 2021 appellant, then a 54-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on December 30, 2020 she injured her right knee when she
entangled her foot in a mail strap and fell while in the performance of duty. She reported that she
could hardly walk because of the pain and swelling in her right knee. On the reverse side of the
claim form the employing establishment acknowledged that appellant was injured while in the
performance of duty. Appellant stopped work on December 31, 2020.
In support of her claim, appellant submitted a December 30, 2020 statement relating her
history of injury.
In an emergency department note of even date, Drs. Jessica Quinones De Echegaray and
Richard Bocchio, both Board-certified physicians specializing in emergency medicine, diagnosed
a knee contusion and advised that appellant could return to work in three days. A work excuse
note of even date signed by Dr. Bocchio related that appellant was seen on December 30, 2020
and could return to work on January 3, 2021, as tolerated with her pain.
In a development letter dated January 20, 2021, OWCP advised appellant of the factual
and medical deficiencies of her claim. It asked her to complete a questionnaire to provide further
details regarding the circumstances of her claimed injury and requested a narrative medical report
from her treating physician, which contained a detailed description of findings and diagnoses,
explaining how her work activities caused, contributed to, or aggravated her medical condition.
OWCP afforded appellant 30 days to respond.
In a January 14, 2021 medical report, Dr. Arturo Corces, a Board-certified orthopedic
surgeon, related that appellant fell at work on December 30, 2020 and experienced constant pain,
mostly in the medial joint line, as well as popping and clicking. He noted that appellant failed all
conservative treatment. An examination of appellant’s right knee revealed mild effusion, pain
with flexion past 90 degrees, and significant medial joint line tenderness. X-rays of the right knee
revealed no evidence of fracture, bone lesions, deformity, or arthritic change. Dr. Corces
diagnosed pain in the right knee and noted that the physical examination was consistent with a
meniscal tear. In a work capacity evaluation (Form OWCP-5c) and duty status report (Form CA17) of even date, he indicated that appellant was unable to work. On the Form CA-17 Dr. Corces
also diagnosed right knee pain.
On February 4, 2021 Dr. Corces again related appellant’s history of injury and symptoms.
He diagnosed a complex tear of the lateral meniscus and noted an impression of a medial meniscal
tear. Dr. Corces also reported that appellant had arthritic changes in her knee, but explained that
her symptoms seemed more related to the meniscal pathology. In a Form OWCP-5c of even date,
he indicated that appellant was unable to work and diagnosed a lateral meniscus tear. Dr. Corces
advised that appellant needed a right knee arthroscopy and should use crutches.

2

Appellant responded to OWCP’s development questionnaire on February 8, 2021, relating
her history of injury. She reported that her employing establishment supervisor, T.M., and other
coworkers witnessed the incident, and T.M. executed an authorization for examination and/or
treatment (Form CA-16). Appellant further reported that she could not continue working due to
the pain and swelling in her right knee, so she went to the doctor with the Form CA-16. The doctor
told her she could return to work on January 3, 2021, as tolerated with her pain. Appellant was
advised that she would need a magnetic resonance imaging (MRI) scan and should follow up with
an orthopedist if the pain persisted. She noted that she reported all of this to her supervisor on
January 4, 2021. Appellant indicated that she had no prior injuries to her right knee.
OWCP also received four witness statements from appellant’s coworkers corroborating
appellant’s account of the claimed December 30, 2020 employment incident.
By decision dated February 22, 2021, OWCP denied appellant’s traumatic injury claim,
finding that the evidence of record was insufficient to establish a medical diagnosis in connection
with the accepted December 30, 2020 employment incident. It concluded, therefore, that the
requirements had not been met to establish an injury as defined by FECA.
On March 2, 2021 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review.
Appellant subsequently submitted a January 27, 2021 MRI scan for her right knee that
revealed a horizontal cleavage tear of the anterior horn and anterior mid-body of the lateral
meniscus of indeterminate age, chondromalacia along the medial patellar facet, apex, and trochlear
groove of the femur of indeterminate age, mild osteoarthritis in the medial femorotibial
compartment with chondromalacia of indeterminate age, slight anterior translation of the tibia, and
mild marrow edema along the posterior lateral tibial plateau.
During the telephonic hearing held before an OWCP hearing representative on May 26,
2021, appellant testified that she was diagnosed with a meniscal tear and that she needed surgery.
She explained that she had been off work since the accepted December 30, 2020 employment
incident and had not experienced any further injury to her right knee since that date. The hearing
representative advised appellant of the type of medical evidence necessary to establish her claim
and held the case record open for 30 days for the submission of additional evidence. OWCP did
not receive any further evidence.
By decision dated July 19, 2021, OWCP’s hearing representative affirmed the February 22,
2021 decision, as modified, finding that the evidence of record contained a medical diagnosis. The
claim remained denied, however, as the evidence of record was insufficient to establish causal
relationship between appellant’s diagnosed condition and the accepted December 30, 2020
employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA 4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
4

Supra note 2.

3

United States within the meaning of FECA, that the claim was timely filed within the applic able
time limitation period of FECA, 5 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury. 6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 7
To determine whether an employee has sustained a traumatic injury in the performance of
duty, OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employmen t incident that allegedly
occurred.8 The second component is whether the employment incident caused a personal injury.9
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence. 10 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee. 11
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a right knee
condition causally related to the accepted December 30, 2020 employment incident.
In a January 14, 2021 medical report, Dr. Corces related that appellant fell at work and
diagnosed pain in the right knee and a probable meniscal tear. On February 4, 2021 he again
related appellant’s history of injury and diagnosed a complex tear of the lateral meniscus.
Dr. Corces also reported that appellant had arthritic changes in her knee, but explained that her
symptoms seemed more related to the meniscal pathology. Although he suggested a work-related
cause for appellant’s knee condition, he did not provide a rationalized medical opinion relating the
specific diagnosed condition to the employment incident. The Board has held that a report is of
limited probative value regarding causal relationship if it does n ot contain medical rationale
5

S.S., Docket No. 19-1815 (issued June 26, 2020); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
6

M.H., Docket No. 19-0930 (issued June 17, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).
7

S.A., Docket No. 19-1221 (issued June 9, 2020); L.M., Docket No. 13-1402 (issued February 7, 2014); Delores C.
Ellyett, 41 ECAB 992 (1990).
8

R.K., Docket No. 19-0904 (issued April 10, 2020); Elaine Pendleton, 40 ECAB 1143 (1989).

9

Y.D., Docket No. 19-1200 (issued April 6, 2020); John J. Carlone, 41 ECAB 354 (1989).

10

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019);
Robert G. Morris, 48 ECAB 238 (1996).
11

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).

4

explaining how an employment activity could have caused or aggravated a medical condition. 12
Therefore, these reports are insufficient to establish appellant’s traumatic injury claim.
In a December 30, 2020 emergency department note, Drs. Quinones De Echegaray and
Bocchio diagnosed a knee contusion and advised that appellant could return to work in three days.
In a work excuse note of even date, Dr. Bocchio advised that appellant could return to work on
January 3, 2021. However, neither note discussed the accepted December 30, 2020 employment
incident or offered an opinion on causal relationship. The Board has held that medical evidence
that does not offer an opinion regarding the cause of an employee’s condition is of no probative
value on the issue of causal relationship. 13 For this reason, this medical evidence is insufficient to
meet appellant’s burden of proof.
Similarly, in a Form OWCP-5c and Form CA-17 dated January 14, 2021, as well as, in a
Form OWCP-5c dated February 4, 2021, Dr. Corces indicated that appellant was unable to return
to work due to her knee condition. However, as above, he did not discuss the accepted
December 30, 2020 employment incident or offer an opinion on causal relationship. Thus,
Dr. Corces’ medical evidence is also insufficient to meet appellant’s burden of proof.14
The remaining medical evidence consisted of a January 27, 2021 MRI scan. The Board
has held, however, that diagnostic testing reports, standing alone, lack probative value on the issue
of causal relationship as they do not address the relationship between the accepted employment
factors and a diagnosed condition. 15 For this reason, this evidence is also insufficient to meet
appellant’s burden of proof.
As appellant has not submitted rationalized medical evidence establishing that her right
knee meniscal tear is causally related to the accepted December 30, 2020 employment incident,
the Board finds that she has not met her burden of proof to establish her claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a right knee
condition causally related to the accepted December 30, 2020 employment incident.

12

Y.D., Docket No. 16-1896 (issued February 10, 2017).

13

S.J., Docket No. 19-0696 (issued August 23, 2019); M.C., Docket No. 18-0951 (issued January 7, 2019); L.B.,
Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).
14

Id.

15

W.M., Docket No. 19-1853 (issued May 13, 2020); L.F., Docket No. 19-1905 (issued April 10, 2020).

5

ORDER
IT IS HEREBY ORDERED THAT the July 19, 2021 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 14, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

